339 F.3d 319
UNITED STATES of America, Plaintiff-Appellee,v.Miguel Enrique REYNA, Defendant-Appellant.
No. 01-41164.
United States Court of Appeals, Fifth Circuit.
Filed July 16, 2003.

Katherine L. Haden and James Lee Turner, Asst. U.S. Attys., Houston, TX, for Plaintiff-Appellee.
Roland E. Dahlin, II, Fed. Pub. Def., H. Michael Sokolow, Houston, TX, Thomas G. Lindenmuth, McAllen, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Southern District of Texas; Filemon B. Vela, Judge.
(Opinion May 16, 2003, 5th Cir., 2003, 331 F.3d 448) BEFORE: KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A majority of judges in active service having determined, on the Court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.